Citation Nr: 0818596	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-28 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hallux valgus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sensory peripheral neuropathy.

4.  Entitlement to service connection for nervous twitches, 
to include as secondary to sensory peripheral neuropathy.

5.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2008, the veteran withdrew his previous request for 
a Board hearing.


FINDINGS OF FACT

1.  In a March 1997 rating decision, the RO denied 
entitlement to service connection for bilateral hallux 
valgus, residuals of a back injury, and sensory peripheral 
neuropathy.  The veteran did not perfect appeals with respect 
to those decisions.

2.  The evidence received since the March 1997 denial of 
service connection for bilateral hallux valgus, residuals of 
a back injury, and sensory peripheral neuropathy is 
cumulative or redundant of evidence previously of record, and 
does not relate to an unestablished fact necessary to 
substantiate the claims.

3.  Nervous twitches were not manifest during service are not 
related to the veteran's active service.

4.  Nervous twitches are not caused or aggravated by a 
service-connected disease or injury.

5.  The veteran's PTSD is manifested by recurring nightmares 
of his Vietnam experiences, sleep disturbance, combative 
sleep, depression, anxiety, irritability, outbursts of anger, 
panic attacks, hypervigilance, chronic suicidal and homicidal 
thoughts, social isolation, and difficulties in adapting to 
stressful circumstances that results in total social and 
occupational impairment.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision denying entitlement 
service connection for bilateral hallux valgus, residuals of 
a back injury, and sensory peripheral neuropathy is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
the claims of entitlement to service connection for bilateral 
hallux valgus, residuals of a back injury, and sensory 
peripheral neuropathy.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.  Nervous twitches were not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  Nervous twitches are not proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2007).

5.  PTSD is 100 percent disabling.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a substantially complete application, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claims; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claims, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

Here, the veteran's claim was received after the enactment of 
the VCAA.

A letter dated in February 2006 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertains to his claims.  The veteran was informed of 
what the evidence needed to show to substantiate a service 
connection claim.

The February 2006 letter also informed the veteran of what 
constituted new and material evidence to reopen his 
previously denied claims.  He was informed of the reason each 
of his claims was denied.  Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

Since the PTSD claim decided herein is a full grant of 
benefits, any deficiency in the notice provided to the 
veteran with regard to this claim is harmless error.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in September 2007, which was 
prior to the transfer and certification of the case to the 
Board.  The Board finds that the content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  

The Board has considered whether the veteran should be 
afforded a VA examination with regard to his claim of 
entitlement to service connection for nervous twitches.  See 
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, 
there is no reliable evidence of an in-service event, injury 
or disease.  Therefore, an examination is not needed.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Applicable Service Connection Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active service and arthritis or 
peripheral neuropathy becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.


Applicable Law for New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured.  Kightly v. Brown, 6 Vet. App. 200 
(1994).  Only evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented) will be evaluated, in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


Bilateral Hallux Valgus

In a March 1997 rating decision, the RO denied entitlement to 
service connection for bilateral hallux valgus.  Service 
connection was denied because, although the veteran currently 
has this disorder, it was not shown in service.  The veteran 
did not appeal that decision, and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2007).

The evidence of record at the time of the March 1997 rating 
decision includes the veteran's service medical records.  
They show the veteran hit his foot in July 1968 when running 
up the stairs.  The radiographic report was negative for 
osseous and pathology.  The veteran also had treatment for 
plantar warts.  The veteran's September 1969 separation 
examination included a normal foot evaluation.  In a Report 
of Medical History executed and signed by the veteran on the 
same date, he denied any "foot trouble."

March 1994 VA x-ray reports indicate the veteran's feet 
demonstrated hallux valgus deformity of both big toes.

In February 1995, the veteran submitted several letters, 
which he indicated were written by him to his family while he 
was on active duty.  In them, he complained that he had not 
been provided with shoes that were the right size.

In a February 1995 written statement, the veteran's ex-wife 
indicated that early in their marriage, the veteran had 
problems with calluses of his feet.  He constantly complained 
that his feet were in pain.

Evidence added to the claims file following the March 1997 
rating decision consists of an October 2006 written statement 
in which the veteran contends that his feet were constantly 
in pain.  His trouble began in service.  He indicated that he 
was given the wrong size boots, and this caused his problems.

The veteran also submitted duplicates of the letters he 
originally submitted to the RO in February 1995.

The Board has carefully reviewed the recent evidentiary 
submissions and concluded that new and material evidence has 
not been submitted.  The recent evidentiary submissions do 
not tend to establish an unestablished fact as they do not 
show bilateral hallux valgus in service or soon thereafter, 
and they do not tend to suggest that the bilateral hallux 
valgus is related to the veteran's complaint that he hit his 
foot while running up stairs.  None of the evidentiary 
defects present at the time of the previous decision have 
been resolved.  The newly submitted materials are duplicative 
of evidence already before the RO.  The veteran submitted 
copies of letters already associated with the claims file and 
a written statement advancing an argument he already 
established prior to the March 1997 rating decision.  
Furthermore, his reports of foot pain are cumulative of his 
initial claim.  Therefore, the claim may not be reopened.  
There is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Residuals of a Back Injury

In a March 1997 rating decision, the RO denied entitlement to 
service connection for residuals of a back injury.  The 
reason for the denial was that although there was a record of 
treatment in service for an acute back injury, no permanent 
residual or chronic disability subject to service connection 
was shown by service medical records or evidence following 
service.  There was current disability, to include arthritis 
and radiculopathy.  However, there was no evidence of 
residuals of the in-service injury.  The veteran did not 
appeal this decision, and it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

The evidence of record at the time of the March 1997 rating 
decision included the veteran's service medical records.  An 
October 1967 entry shows the veteran complained of low back 
pains ever since he was in an accident in August.  On 
examination, there was tenderness in the lumbosacral area but 
no deformity or limitation of motion.

The veteran's September 1969 separation examination included 
a normal spine evaluation.  In a Report of Medical History 
executed and signed by the veteran on the same date, he 
denied "recurrent back pain."

A March 1994 VA x-ray report reveals mild degenerative 
changes in the lumbosacral spine.

An October 1994 VA outpatient record shows the veteran 
complained of pain due to his arthritis of the cervical spine 
and lumbosacral spine with radiculopathy.

A January 1995 VA x-ray report reveals minimal hypertrophic 
degenerative changes of the lumbosacral spine.

Evidence submitted following the March 1997 rating decision 
includes a letter dated in September 1950 from his father, 
which the veteran contends was written when he was three 
years old.  It states that the veteran fell out of a window 
twelve feet above the ground and landed on his head.  This 
letter was received by the RO in November 2006.

In a November 2006 written statement, the veteran indicated 
that when he was three years old, he fell out of a two-story 
window and fractured his skull and brain.  His legs were also 
temporarily paralyzed.

In a July 2007 written statement, the veteran indicates that 
his back problems, including osteoarthritis, are due to his 
fall from a window.  They were then aggravated by the back 
injury in service.

The Board has carefully reviewed the recent submissions and 
concluded that new and material evidence has not been 
submitted.  The written statements submitted by the veteran 
do not tend to establish an unestablished fact as they do not 
show a chronic back disorder in service or soon thereafter, 
and they do not tend to suggest that a back disorder is 
related to the veteran's complaint of back pain in service.  
Nor does the evidence tend to show the veteran manifested 
arthritis of the back within one year of separation.  None of 
the evidentiary defects present at the time of the previous 
decision have been resolved.

In the recently submitted materials, the veteran suggests 
that he sustained an injury to his back when he was three and 
that his service aggravated this injury.  However, these 
written statements contain no evidence of diagnosis or 
treatment and, thus, pale into insignificance.  Likewise, the 
letter purported to be written by the veteran's father 
contains no specific evidence regarding diagnosis or 
treatment and likewise, pales into insignificance.  
Furthermore, his reports of back pain are cumulative of his 
initial claim.  Therefore, the claim may not be reopened.  
There is no doubt to be resolved.  Gilbert v. Derwinski, 
supra.

To the extent that he now attempts to raise a different 
theory of entitlement, such fails as a new claim.  Here, 
there has been no intervening change in law or regulation.  
In addition, there are no new facts other than an 
unsubstantiated allegation.  As such, we conclude that there 
is not a new claim warranting de novo review.  See Vaughn v. 
Gober, 14 Vet. App, 92 (2000); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).


Sensory Peripheral Neuropathy

In a March 1997 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for sensory 
peripheral neuropathy.  The decision indicated that there was 
a diagnosis of peripheral neuropathy.  The veteran did not 
appeal this decision, and it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103.

The evidence of record at the time of the March 1997 rating 
decision includes the veteran's service medical records.  
They are silent for any complaints of peripheral neuropathy 
or numbness.  The veteran's September 1969 separation 
examination included a normal neurologic and lower extremity 
evaluation.  In a Report of Medical History executed and 
signed by the veteran on the same date, he denied 
"neuritis" and "paralysis."

A March 1994 VA outpatient record shows the veteran 
complained of numbness of the legs and feet.  

A September 1995 VA outpatient record shows the veteran 
complained of numbness of the shoulders, hands, and feet.

In a February 1996 VA outpatient record, the veteran 
complained of a twenty-year history of numbness.

In November 1996, the veteran underwent VA examination.  He 
described numbness in his feet and legs.  His knees gave out.  
He had not worked since February 1996 due to a stroke.  He 
gave a history of a fall from a second story window when he 
was three years old.  The veteran stated he experienced 
temporary left-sided paralysis.  He indicated that as soon as 
the apparent skull fracture was corrected, he recovered and 
had no problems since.  In the mid 1970s, he began to 
experience numbness of the left big toe.  Following 
examination, the diagnosis was peripheral neuropathy.

Evidence associated with the claims file following the March 
1997 rating decision includes a January 1998 VA outpatient 
record showing evaluation of peripheral neuropathy.

An April 2005 VA treatment record shows the veteran had 
numbness in his hands and feet.  He had a cerebrovascular 
accident in 1994.

A September 2005 VA outpatient record shows the veteran 
complained of weakening and giving way of his legs.

In a January 2006 written statement, the veteran contended 
that he had an underlying disease from his fall when he 
entered service.  It was aggravated while in service.

In a March 2006 written statement, the veteran's sister 
indicated that the veteran fell on his head in September 1950 
and suffered a fractured skull and brain concussion.  He had 
surgery for these injuries.  His legs were paralyzed prior to 
the operation.

In November 2006, the veteran submitted a letter dated 
September 1950, which he stated was from his father, 
detailing a fall from a window he experienced when he was 
three years old.

In a November 2006 written statement, the veteran indicated 
that when he was three years old, he fell out of a two-story 
window and fractured his skull and brain.  His legs were also 
paralyzed.  He stated that since then, he was unstable and 
uncoordinated.  He believed this led to the numbness in his 
feet, legs, and hands, which was then aggravated by service.

The Board has carefully reviewed the recent submissions and 
concluded that new and material evidence has not been 
submitted.  The written statements submitted by the veteran 
do not tend to establish an unestablished fact, as they do 
not show that peripheral neuropathy began in service or soon 
thereafter or was aggravated by service.  Nor does the 
evidence tend to show the veteran manifested peripheral 
neuropathy within one year of separation.  There is no proof 
that his current disability predated service.  None of the 
evidentiary defects present at the time of the previous 
decision have been resolved.

In the recently submitted materials, the veteran suggests 
that he sustained an injury when he was three and that his 
service aggravated this injury.  He indicated that this 
injury temporarily paralyzed him.  However, these letters 
contain no evidence of diagnosis or treatment and, therefore, 
pale into insignificance.  Likewise, the letter purported to 
be written by the veteran's father contains no specific 
evidence regarding diagnosis or treatment and, likewise, 
pales into insignificance.  The same is true of the letter 
from the veteran's sister.  Furthermore, his reports of 
numbness and the diagnosis of peripheral neuropathy is 
evidence that is cumulative of his initial claim.  Therefore, 
the claim may not be reopened.  There is no doubt to be 
resolved.  Gilbert v. Derwinski, supra.


Nervous Twitches

The veteran has contended that he is entitled to service 
connection for nervous twitches.

His service medical records are silent for complaints of 
nervous twitches.  The veteran's September 1969 separation 
examination included normal neurologic and psychiatric 
evaluations.  In a Report of Medical History executed and 
signed by the veteran on the same date, he denied "nervous 
trouble of any sort."

In October 1996, the veteran underwent VA examination for 
PTSD.  On examination, the veteran visibly shook quite a bit 
through most of the interview.  During the mid-portion of the 
interview, when he seemed more comfortable relating, the 
shaking diminished.  It appeared again later.

In a January 2006 written statement, the veteran indicated 
that he had nervous twitches that were uncontrollable.  He 
believed they were due to his peripheral neuropathy.

In a February 2006 written statement, a friend of the veteran 
indicated that they met in September 1963.  From the 
beginning of their friendship, the veteran demonstrated body 
movement, consisting of rocking backward and forward 
constantly while in a seated position.  After he returned 
from service, the shaking of his legs increased.

In a March 2006 written statement, the veteran's sister 
indicated that when he was a child, he rocked all the time 
even though he was not in a rocking chair.

In an April 2006 written statement, the veteran indicated 
that his nervous twitches had been occurring for the past 
five years and had slowly intensified.

In September 2006, the veteran underwent VA examination for 
PTSD.  The examiner indicated that during the interview, both 
of the veteran's legs bounced up and down during about 75 
percent of the time.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Changes were made to this regulation in 
October 10, 2006.  However, since the veteran's claim was 
initiated prior to this date, the Board will apply the 
version of the regulation in effect prior to October 10, 
2006, which version favors the veteran.

The veteran has contended that his nervous twitches were due 
to his peripheral neuropathy.  As indicated above, service 
connection for peripheral neuropathy has been denied.  Thus, 
service connection for nervous twitches may not be awarded as 
secondary to peripheral neuropathy.  Therefore, there is no 
doubt to be resolved, and the claim must be denied on this 
basis.

Furthermore, the veteran's service medical records contain no 
treatment or complaints for nervous twitches.  The veteran 
has given varying accounts of when these twitches began.  In 
addition, his friend and sister gave varying accounts of when 
the twitching began.  The veteran most recently indicated 
that they began five years ago.  Nevertheless, the record 
indicates there is no relationship between the veteran's 
current complaints of twitches and any event or injury in 
service.  In light of the inconsistent reporting of the date 
of onset, any suggestion that such started in service is not 
credible.  Therefore, there is no doubt to be resolved, and 
the claim must be denied.  Gilbert v. Derwinski, supra.

The Board notes that two of the veteran's VA examinations for 
PTSD noted his nervous twitching as part of the psychiatric 
examination.  The veteran is service-connected for PTSD and, 
as such, this symptom was evaluated along with all others in 
determining the veteran's level of disability.  However, 
nothing suggests that there is an independent ratable 
disability.  Esteban v. Brown, 6 Vet. App. 259 (1994).


PTSD

The veteran has contended that he is entitled to a 100 
percent rating for his service-connected PTSD.  He is 
currently assessed as 70 percent disabled for this 
disability.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130 provides the following ratings for psychiatric 
disabilities:  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent rating.  38 C.F.R. § 4.130.

In September 2006, the veteran underwent VA examination for 
PTSD.  He was not married and had no girlfriend.  The veteran 
had two sons with whom he had a relationship.  He counted two 
or three friends.  The veteran had a history of violence and 
assaultiveness.  He reported having pulled a loaded pistol on 
two people since 2001.  His functional status was variable.  
During this interview, the veteran demonstrated somewhat 
normal behavior.  Sometimes, he had angry, threatening 
outbursts.  He chose to have limited social contacts so he 
would not feel out of control.  Both legs bounced up and down 
while he was in the interview.  His speech was spontaneous, 
and his attitude was cooperative.  His affect was 
constricted.

With regard to mood, the veteran indicated that he felt down 
in the mornings and sometimes at night.  He was easily 
distracted and could not spell a word forward and backward.  
He was oriented.  The veteran reported suicidal ideation.  He 
reported both visual and auditory hallucinations.  Others 
have told him he exhibits inappropriate behavior.  He had 
panic attacks twice per month.  The veteran reported 
homicidal thoughts.  He was not sure he could stop himself 
from shooting someone if he got angry enough.  He had 
suicidal thoughts several times per week.

The veteran reported smelling diesel and death when he 
thought of Vietnam.  This occurred daily.  He found no 
pleasure in life and could not concentrate.  His immediate 
memory was impaired.  The veteran had chronic, daily symptoms 
of avoidance, re-experiencing, and increased arousal.  He had 
multiple daily recollections, nightsweats, and nightmares.  
Anything remotely related to the service made him believe he 
was back in Vietnam.  He always felt detached and estranged 
from others and avoided other people if at all possible.

The veteran indicated that he did not work due to his PTSD.  
He got in fights and had hallucinations and flashbacks in his 
last job.  The diagnosis was PTSD, and the Global Assessment 
of Functioning score was 45.

The examiner indicated the veteran ceased almost all social, 
face-to-face interactions.  He had enough hallucinations and 
flashbacks to impair his ability to work.  His son believes 
his grooming is inadequate.  He has no interest in a romantic 
relationship.  His depression, memories, flashbacks, and 
guilt left the veteran unable to be motivated to work.  When 
asked if there was total occupational and social impairment 
due to PTSD symptoms, the examiner replied "yes."

Given the depth and persistence of his recurrent nightmares, 
interrupted sleep, depression, anxiety, panic attacks, 
intrusive recollections, hypervigilance, irritability, and 
social isolation, the veteran is entitled to a 100 percent 
rating for his PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  The record shows that the September 2006 VA examiner 
indicated the veteran had total occupation and social 
impairment due to his PTSD.  In addition, the veteran 
demonstrated both suicidal and homicidal ideation.

The Board observes that the Global Assessment of Functioning 
score was 45, which reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  The 
evidence of record also indicates that he is unable to 
establish and maintain effective relationships.  It was noted 
that the veteran tended to isolate and avoid people.  In 
summary, the record reflects total disability.  Accordingly, 
it is determined that there is evidence of total occupational 
and social impairment.  Based on the foregoing, the Board 
finds that the level of severity of the veteran's PTSD is 100 
percent disabling.  See 38 C.F.R. §§ 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2007).

The Board observes that consideration must be given to 
whether a different rating is warranted at any point during 
the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The Board has considered whether a staged rating 
is warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.


ORDER

The application to reopen the claim of entitlement to service 
connection for bilateral hallux valgus is denied.

The application to reopen the claim of entitlement to service 
connection for residuals of a back injury is denied.

The application to reopen the claim of entitlement to service 
connection for sensory peripheral neuropathy is denied.

Service connection for nervous twitches, to include as 
secondary to sensory peripheral neuropathy, is denied.

A 100 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


